Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE: Indicated allowability of claims 1-3, 5-13, 15-19 in this case is withdrawn following a discovery of published document which reads on applicants claims.  Examiner would like to apologize for any delay in the prosecution of the application.  Rejection of the claims follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6-10, 11-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2018/0232705A1, filed 2-15-2017, hereinafter Baker).
Regarding claim 1, Baker discloses: A non-transitory computer-readable medium comprising instructions that, when executed, cause a processor (1002, fig. 10; paragraph: 0023 and fig. 12, paragraph: 0025) to: cause a display of a collaboration device to display first data (508/510, fig. 5A) associated with a first  cause the display to display second data (512/514, fig. 5A) associated with a second participant on the first portion of the display or a second portion of the display (fig. 5A) , the second portion different than the first portion; identify, based on a user input, a command, the command to be performed using the first data or the second data; and cause the display to display an icon (508/514, fig. 5A) representative of the command proximate to the first data or the second data (paragraph: 0064).
Regarding claim 6, Baker discloses: A system comprising: a collaboration device including a display (1105, fig. 12; paragraph: 0025); and a processor (1160, fig. 12) to: cause the display to display first text corresponding to speech (reads on comment 508, paragraph: 0064 and paragraph: 0067: “in some cases, the comment may be received via a text input (e.g., into a live chat session associated with the meeting); in other cases, the comment may be received verbally. When the comment is received verbally, an audio recording of the comment, a text transcription of the comment, or both, may be inserted within the meeting timeline 536”) from a first participant in a display feed and a second text (“another meting participant entered comment 512: paragraph 0064 which can converted text as described above) corresponding to speech from a second participant in the display feed; identify, based on a user input, a command, the command to be performed using one of the first text or the second text; 
Regarding claim 11, Baker discloses: A method comprising: causing a display (1105, fig. 12; paragraph: 0025) of a collaboration device to display first data (508/510, fig. 5A) associated with a first participant on a first portion of the display; causing the display to display second data (512/514, fig. 5A) associated with a second participant on the first portion of the display or a second portion of the display, the second portion different than the first portion (fig. 5A); identifying, based on a user input, a command, the command to be performed using the first data or the second data; and causing the display to display an icon (reads on 512/514, fig. 5A) representative of the command proximate to the first data or the second data (paragraph: 0064).
Regarding claims 2-3, 5, 7-10, 12-13, 15, Baker further discloses: wherein the instructions further cause the processor to detect the user input, the user input including a touch input on the display or a gesture input (“at any point after the content is associated with the meeting timeline, e.g., prior to, during or after the meeting, such a content may be selected and viewed”: paragraph: 0064), wherein  detect a keyword in the audio input; and identify the command based on the keyword (paragraph: 0067: “in some cases, the comment may be received via a text input (e.g., into a live chat session associated with the meeting); in other cases, the comment may be received verbally. When the comment is received verbally, an audio recording of the comment, a text transcription of the comment, or both, may be inserted within the meeting timeline 536”), wherein the first data includes first text (reads on first participant comment 508 fig, 5A which can be text transcription of the audio: paragraph: 0067), the second data includes second text (reads on second participant comment 512 fig, 5A which can be text transcription of the audio: paragraph: 0067), and the instructions, when executed, cause the processor to: convert a first audio signal to the first text, the first audio signal output by a sensor of the collaboration device, the first audio signal representative of speech by the first participant; convert a second audio signal to the second text, the second audio signal output by the sensor, the second audio signal representative of speech by the second participant; assign a first identifier to the first text and a second identifier to the second text, the first identifier associated with the first participant and the second identifier associated with the second participant; and cause the display to display the first identifier and the second identifier (“at any point after the content is associated in some cases, the comment may be received via a text input (e.g., into a live chat session associated with the meeting); in other cases, the comment may be received verbally. When the comment is received verbally, an audio recording of the comment, a text transcription of the comment, or both, may be inserted within the meeting timeline 536”), further including detecting the user input, the user input including a touch input on the display or a gesture input (paragraph: 0064), wherein the user input includes an audio input and further including: detecting a keyword in the audio input; and identifying the  converting a second audio signal to the second text, the second audio signal output by the sensor, the second audio signal representative of speech by the second participant; assigning a first identifier to the first text and a second identifier to the second text, the first identifier associated with the first participant and the second identifier associated with the second participant; and causing the display to display the first identifier and the second identifier (paragraph: 0067) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Divine et al. (US 2018/0158159A1, filed 12-6-2016, hereinafter Divine).
wherein the command includes a summary command , wherein the instructions, when executed, cause the processor to: in response to the identification of the summary command, parse the first data to generate first parsed data or the second data to generate second parsed data; and generate a summary based on the parsed first data or the second parsed data, wherein the output includes a summary based on the first text or the second text, further including: in response to identifying the command, parsing the first data to generate first parsed data or the second data to generate second parsed data; and generating a summary based on the parsed first data or the second parsed data.
However, Divine discloses: wherein the command includes a summary command (“summary on demand”: paragraph: 0167), wherein the instructions, when executed, cause the processor to: in response to the identification of the summary command, parse the first data to generate first parsed data or the second data to generate second parsed data; and generate a summary based on the parsed first data or the second parsed data, wherein the output includes a summary based on the first text or the second text, further including: in response to identifying the command, parsing the first data to generate first parsed data or the second data to generate second parsed data; and generating a summary based on the parsed first data or the second parsed data (paragraph: 0221).

Thus, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker’s system to provide for the following: wherein the command includes a summary command , wherein the instructions, when executed, cause the processor to: in response to the identification of the summary command, parse the first data to generate first parsed data or the second data to generate second parsed data; and generate a summary based on the parsed first data or the second parsed data, wherein the output includes a summary based on the first text or the second text, further including: in response to identifying the command, parsing the first data to generate first parsed data or the second data to generate second parsed data; and generating a summary based on the parsed first data or the second parsed data as this arrangement provides user friendly interface to obtain meeting summary information based on user requirements as taught by Divine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651